Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 29, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151577                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 151577
                                                                    COA: 324220
                                                                    Wayne CC: 13-011035-FC
  DESHAWN LEE STARKS,
          Defendant-Appellant,

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 19, 2015 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Wayne Circuit Court to determine
  whether the court would have imposed a materially different sentence under the
  sentencing procedure described in People v Lockridge, 498 Mich. 358 (2015). On
  remand, the trial court shall follow the procedure described in Part VI of our opinion. If
  the trial court determines that it would not have imposed the same sentence absent the
  unconstitutional constraint on its discretion, it shall resentence the defendant. We leave
  intact the remand ordered by the Court of Appeals. With regard to the defendant’s
  challenge to costs, leave to appeal is DENIED, because we are not persuaded that the
  question presented should be reviewed by this Court prior to the completion of the
  proceedings ordered by the Court of Appeals. In all other respects, leave to appeal is
  DENIED because we are not persuaded that the remaining question presented should be
  reviewed by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 29, 2016
           a0321
                                                                               Clerk